Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 11/13/2019.
Claims 1-13 are pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7-8, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jon Crabb, “The Ultimate Guide to Recording Mobile Usertests - a UX epic”, 8-2018, UX Collective, retrieved from https://uxdesign.cc/the-ultimate-guide-to-recording-mobile-user-tests-a-ux-epic-b84dd6d3b16f , 17 pages.
As per Claim 1: Crabb discloses, 
1.     An electronic device comprising (system in Figure of p. 2, include laptop ‘a’, test mobile phone ‘b’, camera, ‘c’, wires, usb cables ‘c’, hold devices ‘d’, such as human hands, table , attachment as in figure 5, etc. ):
at least one processor (in ‘a’ or ‘b’);
a first communication device coupled to the at least one processor;
(see the figure in p. 2, ‘a’, the laptop with screen, and the laptop is known having at least one processor)

a capturing device coupled to the at least one processor; and

a storage device coupled to the at least one processor and storing instructions for execution by the at least one processor to cause the at least one processor to:
(Referred to Storage of laptop ‘a’ in Figure of p. 2) 
control the first communication device (connection of laptop ‘a’)  to communicate with a terminal device (connection of Mobile device ‘b’), when the terminal device is placed on the electronic device (Refer to connection of laptop, mobile device, and camera as in Figure in p. 2)

control the capturing device to capture a display screen of the terminal device to record a video of proceedings of a testing software in the terminal device;
(connection of camera ‘c’ capturing device , as seen in Figure of p. 2, and the camera capture the screen of the camera and capture data is replay in the laptop )
control the first communication device to acquire a test log of the terminal device when the testing software is completed; and
(with capture software such as Quicktime, Snagit, Secure spy, mentioned in p. 7, within Step 2, and given that these screen capture softwares would be installed in any device that operated with Operating system. These software can operate to capture screen into log data – It is known in the art – See Setting provided in Figure in p. 8)
control the first communication device to transmit the recorded video of the proceedings of the testing software and the test log to an analyzing device.
(See Figures in pages 2, 7, 12, users are control to capture and transmit record video of mobile phone. See screen shot in p, 7, particularly all Steps)

As per Claim 7: Regarding,
7. The electronic device according to claim 1, wherein the least one processor is further caused to:
activate the testing software to test the terminal device when the display screen is within a capturing range of the capturing device.
(See user capture activities in Figure in p.7)

As per Claim 8: Regarding,
8. The electronic device according to claim 1, wherein the least one processor is further caused to:
store the recorded video of the proceedings of the testing software displayed on the display screen and the test log to the storage device..
(See Figure in p. 7, and Step 2, that output the record video in the format mp4, and phone test). 

As per Claim 9: Regarding,
9. A method for monitoring software testing applicable in an electronic device comprising:
Controlling, when the terminal device is placed on the electronic device, a first communication device of the electronic device to communicate with a terminal device;
controlling a capturing device of the electronic device to capture a display screen of the terminal device to record a video of proceedings of a testing software in the terminal device;
controlling, when the testing software is completed, the first communication device to acquire a test log of the terminal device; and
controlling the first communication device to transmit the recorded video of the proceedings of the testing software and the test log to an analyzing device.
Claim 9 recites a method that has the steps corresponding to the recited limitations in claim 1. Accordingly the same rational as in claim 1 is applied to the rejection of claim 9.

As per Claim 10: Regarding,
10. The method according to claim 9, further comprising:
controlling an adjusting member of the electronic device to adjust positions of the terminal device until the display screen of the terminal device is within a capturing range of the capturing device.
(See further in Crabb, Figure in p. 10 and text, Figure in p. 10 is a screenshot of  video capture adjustment, see user activity for holding and controlling)

As per Claim 11: Regarding,
11. The method according to claim 10, wherein the method of controlling an adjusting member of the electronic device to adjust positions of the terminal device comprises:
controlling the capturing device to capture at least one image of the terminal device;
(See further in Crabb, Figure in p. 2)
determining whether the display screen of the terminal device is in the at least one image; and
determining that the display screen is within the capturing range of the capturing device when the display screen is in the at least one image.
(See further in Crabb, Figure in p. 10 and text, Figure in p. 10 is a screenshot of video capture adjustment)

As per Claim 12: Regarding,
12. The method according to claim 9, further comprising:
activating the testing software to test the terminal device when the display screen is within a capturing range of the capturing device.
(See the user record, and upload Figure in p. 2, or text and Figure in p, 10 such as “press: Start Recording”, and see user capture activities in Figure in p.7)) 

As per Claim 13: Regarding,
13. The method according to claim 9, further comprising:
storing the recorded video of the proceedings of the testing software displayed on the display screen and the test log to a storage device of the electronic device..
(See Figure in p. 7, and Step 2, that output the record video in the format mp4, and phone test). 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jon Crabb, “The Ultimate Guide to Recording Mobile Usertests - a UX epic”, 8-2018, UX Collective, retrieved from https://uxdesign.cc/the-ultimate-guide-to-recording-mobile-user-tests-a-ux-epic-b84dd6d3b16f
As per Claim 2: Regarding,
2. The electronic device according to claim 1, further comprising:
a top board,
a base board,
a back board; and
two side boards, wherein the electronic device is box-shaped, and a side of the electronic device defines an opening, the first communication device is arranged on the base board, and the capturing device is arranged on the top board.
Claim direct to a mechanical components that can be made by carpenter or jack smith with mechanical tools to build.
It would be obvious to an ordinary of skills before the effective to use common box holders to as recited for holding devices. The use of the box holder as recited is only for substituting for human actions. 

As per Claim 3: Regarding,
3. The electronic device according to claim 2, further comprising:
an adjusting member arranged on the base board and configured to carry the terminal device; wherein the least one processor is further caused to:
control the adjusting member to adjust positions of the terminal device until the display screen of the terminal device is within a capturing range of the capturing device.
(See further in Crabb, Figure in p. 10 and text, Figure in p. 10 is a screenshot of  video capture adjustment, see user activity for holding and controlling)

As per Claim 4: Regarding,
4. The electronic device according to claim 3, wherein the least one processor is further caused to:
control the capturing device to capture at least one image of the terminal device;
(See further in Crabb, Figure in p. 2) 
determine whether the display screen of the terminal device is in the at least one image; and
determine that the display screen is within the capturing range of the capturing device when the display screen is in the at least one image.
(See further in Crabb, Figure in p. 10 and text, Figure in p. 10 is a screenshot of  video capture adjustment)

As per Claim 5: Regarding,
5. The electronic device according to claim 3, wherein the adjusting member comprises a carrying member and at least one driving member, the carrying member is configured to carry the terminal device, the driving member is configured to support the carrying member, and control the carrying member to move up or down to adjust the positions of the terminal device carried by the carrying member.
(See further in Crabb, Figure in p. 10 and text, Figure in p. 10 is a screenshot of  video capture adjustment, see user activity for holding and controlling)

As per Claim 6: Regarding,
6. The electronic device according to claim 2, further comprising:
a recording button arranged on the top board and wherein the capturing device is activated by pressing the recording button to record the video of the proceeding of the testing software on the display screen of the terminal device; and
an uploading button arranged on the top board and wherein the first communication device is activated by pressing the uploading button to acquire the test log of the terminal device.
(See the user record, and upload Figure in p. 2, or text and Figure in p, 10 such as “press: Start Recording”) 


Conclusion
 	 
Pertinent prior arts: 
- Diperna et al., US Pat. No. US10,491,314 B2, discloses automatic test system for testing mobile electronic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
February 27, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191